Citation Nr: 1033596	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  08-19 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Russell P. Veldenz


INTRODUCTION

The Veteran served on active duty from March 1967 to December 
1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In March 2010, the Veteran appeared at a videoconference hearing 
before the undersigned Veterans Law Judge; the Veteran testified 
from the Cheyenne, Wyoming Regional Office.

Following the issuance of the supplemental statement of the case 
in October 2008, the Veteran submitted additional evidence in 
support of his claim and waived the right to have the evidence 
initially considered by the RO.  38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Briefly, the Veteran contends that his service-connected 
disorders render him unable to obtain or maintain substantially 
gainful employment.  Service connection is in effect for 
residuals of a post-prostatectomy for prostate cancer including 
residual incontinence and chronic cystitis, evaluated as 60 
percent disabling; posttraumatic stress disorder (PTSD), 
evaluated as 50 percent disabling; and erectile dysfunction, 
evaluated as noncompensably disabling. The combined disability 
rating for the service connected disorders is 80 percent, 
effective September 2006.

The claims file reveals that the Veteran attended a VA 
examination in November 2006 addressing whether his claim of 
residuals of a post-prostatectomy for prostate cancer including 
residual incontinence should be service connected.  In a December 
2006 rating decision, the RO granted service connection.  In 
January 2007, the Veteran underwent a second VA examination which 
focused on whether his recurrent urinary tract infections 
(chronic cystitis) are also service connected.  In March 2007, 
the RO did grant service connection for the chronic cystitis and 
evaluated this residual as part of the residuals from the 
prostatectomy.

In June 2007, the Veteran underwent a VA mental health 
examination and the examiner diagnosed PTSD related to service.  
The RO granted service connection for the PTSD in July 2007.

In July 2007, the Veteran filed his claim for a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).

In October 2007, a VA physician prepared a report addressing 
whether the Veteran's residuals of a post-prostatectomy for 
prostate cancer including residual incontinence and chronic 
cystitis limits the Veteran's employability.  The physician's 
report was based on a review of claims file, in particular the 
January 2007 examination and the June 2007 mental health 
examination, but without a re-examination of the Veteran.  The 
examiner stated the Veteran needed an environment that allowed 
frequent bathroom breaks, as many as one or two an hour, and that 
he could not be employed in remote job locations that did not 
have access to medical facilities due to the chronic cystitis.  
The examiner also noted the Veteran had longstanding rheumatoid 
arthritis that is not service connected but affected his ability 
to work in occupations requiring more than light physical 
activity, and fatigue due to the arthritis would be a problem for 
the Veteran engage in a full time work week, even in a sedentary 
job.

The Veteran received a second VA mental health examination in 
July 2008 regarding the severity of his PTSD and its impact on 
his ability to work.

The Veteran has testified that his incontinence problems have 
impacted his mental health and has attributed the incontinence 
problem as directly impacting his PTSD symptoms.  He testified 
and his wife submitted a written statement that the incontinence 
problem prevents employment because his incontinence accidents 
either require him to leave work after an accident to change his 
clothes or that it would be embarrassing for the Veteran to work 
around others after an accident.  In addition, he cannot find an 
employer who allows continual restroom breaks because it affects 
the Veteran's productivity.  The Veteran testified that he tried 
to find employment as a security guard but the employer did not 
hire the Veteran because he could not remain at his post.  He 
also tried driving semi-trucks but he was let go because he took 
too long in deliveries, which he attributed to frequent bathroom 
stops.  

In March 2010, after this case had been certified on appeal, the 
Veteran submitted a report from Dr. J. N. Kabalin, who has 
treated the Veteran for his urologic problems since January 2006, 
but his treatment records have not been obtained and associated 
with the file by VA.

The Board finds that further development is necessary.  First, an 
attempt should be made to obtain Dr. Kabalin's records.  In 
addition, the Veteran should be given an opportunity to submit 
written documentation from the employers that did not hire or 
retain him due to his incontinence disability.

Further, the Board finds that further VA examination in necessary 
prior to adjudication of the Veteran's appeal of his claim for 
TDIU.  First, the VA physician based all findings upon a review 
of the claims file only and did not conduct a contemporaneous 
examination of the Veteran.  Reliance on the prior VA 
examinations in the Board's opinion are insufficient because 
those examinations, while they contain findings and opinions 
related to the Veteran's ability to function, including in a work 
environment, were focused on the issue of service connection and 
do not necessarily provide all the facts to address the severity 
of the Veteran's disability and how it relates to whether the 
Veteran is unemployable.  

Second, the VA physician's report did not result in a clear 
opinion regarding the impact of the Veteran's service-connected 
residuals from prostate cancer surgery on his ability to obtain 
or maintain substantially gainful employment.  The examiner 
focused as much on the impact of the non-service connected 
rheumatoid arthritis and other non-service connected disabilities 
and whether they were sufficient to preclude employment.  In 
other words, the VA examiner did not limit herself to whether the 
service connected disabilities alone and by themselves precluded 
employment.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit or authorize VA 
to obtain records of Dr. J. N. Kabalin.  If 
the records are unavailable, notify the 
Veteran in accordance with 38 C.F.R. § 
3.159(e).

2.  Ask the Veteran to submit or authorize VA 
to obtain the following information, 
pertaining to unemployment beginning in July 
2007, namely, written documentation from any 
potential employer who denied the Veteran 
employment including any documentation 
explaining how the Veteran's disability 
prevented him from fulfilling job duties and 
requirements.  For those places where the 
Veteran worked, any written documentation 
should be submitted concerning his employment 
including the beginning and ending date of 
the employment relationship, the total 
duration of incapacity or time lost from 
work, a statement for his employer as to his 
status as an employee during the period he 
was not working, and the reason or reasons 
for ending the employment relationship.

If the records are unavailable, notify the 
Veteran in accordance with 38 C.F.R. § 
3.159(e).

3.  The RO should then schedule the Veteran 
for a VA examination to determine the impact 
of the Veteran's service connected disorders 
on his employability.  All indicated studies 
must be performed, and all findings should be 
reported in detail.  The examiner then should 
provide an opinion as to whether the service 
connected disorders (namely, the prostate 
disability, PTSD, and erectile dysfunction), 
alone or in combination, render the Veteran 
unable to obtain or maintain substantially 
gainful employment.  

To the extent possible, the examiner should 
distinguish the manifestations of the 
service-connected disabilities from any 
disability unrelated to service.

The rationale for all opinions expressed 
should be explained.  The claims files must 
be made available to and reviewed by the 
examiner.  The examination report is to 
reflect that such a review of the claims 
files was made.

4.  After the above development is completed, 
readjudicate the claim for a total disability 
rating based upon individual unemployability, 
including an extraschedular rating under 38 
C.F.R. § 4.16(b), if applicable.  If any 
determination remains adverse to the Veteran, 
furnish the Veteran and his representative a 
supplemental statement of the case and return 
the case to the Board.

By this remand, the Board intimates no opinion as to any final 
outcome warranted. The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for 

(CONTINUED ON THE NEXT PAGE)
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

